DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to the remarks filed on 02/28/2022. The amendments filed on 02/28/2022 have been entered. Accordingly, claims 1-3 and 9-14 remain pending, claims 1-2 and 12-13 have been amended, claim 10 has been canceled, and claims 19-21 have been added.
Response to Arguments
Drawing objection
In light of applicant’s amendments to the specification, see filed 02/28/2022, the drawing objection has been withdrawn. 
Claim interpretation and Rejections under 35 USC 112(a)
Applicant's arguments filed 02/28/2022 have been fully considered but they are not persuasive.
Applicant argues in the final paragraph of page 8 that
“The Examiner asserts the "control system" in claims 1 and 12, and the "control unit" in claim 9 has no corresponding structure in the specification. Applicants respectfully disagree. For example, paragraphs [0047] and [0048] describe the structural elements that may be in the control system or control unit, including circuitry, a voltage source, and other circuitry and controllers used to vary power parameters used to drive the ultrasonic elements.”

In response, it is noted that neither [0047] or [0048] of the specification cited by the applicant provide discussion nor description of the “control unit” of which the control system is comprised as recited in claim 9. Further, while there is no discussion of “control” in the paragraphs cited by the applicant, it is noted that [0047] makes reference to “control circuitry”. Specifically, stating in [0047] that “Still referring to FIG. 5, the control circuitry 100 preferably comprises, among other things, a voltage source 102” (emphasis added) and also that “The control circuitry can be configured as part of the control system 1100 and can include circuits, control routines, controllers etc configured to vary one or more power parameters used to drive ultrasound radiating members 40,” (emphasis add). It appears, although it is not clear, that applicant seems to suggest that the control unit should be interpreted as the control circuit discussed in [0047]. However, this interpretation would be in conflict with the present amendment to claim 9 which now recited “an energy source” as a separate element from the previously and presently recited element of the “control unit”, and as [0047] states, the control circuitry comprises a voltage source, which is understood to be the energy source recited in the claim. Alternatively, if the applicant intends for the control unit to not be comprised of the energy source, but instead be interpreted as “circuits, control routines, controllers etc” which are part of the control system, meaning the control unit covers every means, both hardware and software alone or in combination, which capable for performing the recited function. Therefore, the claims remain rejected and the rejection is made final. 
Rejections under 35 USC 112(b)
Applicant's arguments filed 02/28/2022 have been fully considered but they are not persuasive. 
Applicant argues in the second-third paragraphs of page 9 that
“The Examiner asserts "a physiological parameter of the at least one ultrasonic element" in claim 1 is indefinite because it is unclear how the physiological parameter can present a measured value of an ultrasound transducer as physiological parameters are understood by those skilled to be associated with living things rather than with a nonliving transducer. Applicants respectfully disagree. The specification provides a definition of "physiological parameter" as including the mechanical index (paragraph [0127]) and the soft tissue thermal index (paragraph [0133]). The phrase is clearly defined in the specification, thus the claims are clear and definite. The Examiner also asserts the specification has no disclose of any corresponding structure for the "control system" in claim 1, and that it is only software.
Regarding claim 2, the Examiner asserts there is no disclosure of various parameters. The claim has been amended for clarity and to recite power parameters disclosed in the specification at, for example, paragraph [0088].”

In response, applicant is directed to [0127] as cited by the applicant which states “the mechanical index, MI is a relative indicator of the potential for mechanical bioeffects, particularly cavitation…the occurrence of cavitation is also highly dependent on properties of the medium such as viscosity, temperature, and dissolved gas content” and in [0133] cited by the applicant which states “the soft tissue thermal index, TIS, which is a quantity related to calculated or estimated maximum temperature rise in an ultrasound field under certain defined assumptions. The thermal index is the ratio of total acoustic power to the acoustic power required to raise tissue temperature by 1° C”. Accordingly, as discussed by applicant’s specification, the physiological parameter measure of a feature or representative property belonging to the medium of the living/biological organism to which acoustic energy is output from the at least one ultrasound transducer. As the terms “physiology” and “physiological” as defined by oxfordlearnersdictionaries.com to mean “the way in which a particular living thing functions” and “connected with the way in which a particular living thing functions”, respectively, it is therefore understood by one of skill in the art that the “physiological parameter” is not a measurable property of the non-living “at least one ultrasound transducer”.
In response to applicant’s remarks regarding the rejection of claim 2, applicant states that the claim has been amended to recite the power parameters of [0088], however such amendment has been made. Additionally, prior to the subject matter discussed in [0088], which appears to be related to the discussion provided in [0087] which states “While nonlinear variance is preferred, in other arrangements it is anticipate that one or more of the parameters discussed can be varied in a linear manner either alone or combination with the nonlinear variance.”. Accordingly, it is noted that power parameters discussed in [0088] are not discussed as being varied in a non-linear manner, and it appears, that only the frequency driving the ultrasonic radiating members/transducers is varied non-linearly. Additionally, the power parameters outlined in [0088] do not include all of the elements being recited as power parameters in present amendment of claim 2.
Applicant cites [0088], which states “FIG. 12 will be used to explain certain power parameters which can used to drive the ultrasound radiating members. As shown, the members can be driven a series of pulses 2000 having peak power P or amplitude and duration τ. During these pulses 2000, the ultrasound radiating members as driven at a certain frequency f as described above by the electrical current”. Therefore, the peak power P or the amplitude and duration T as illustrated in FIG. 12, are understood to be and interpreted as the power parameters as claimed. However – while [0088] later provides discussion stating that “The cycle period Tis defined as the time between pulse initiations, and thus the pulse repetition frequency (“PRF”) is given by T−1. The duty cycle is defined as the ratio of time of one pulse to the time between pulse initiations τT−1, and represents the fraction of time that ultrasonic energy is being delivered to the treatment site. The average power delivered in each cycle period is given by PτT−1” – it is noted that the PRF, duty cycle, and the average power are not disclosed as being the power parameters. Other limitations in claim 2 which are not address nor discussed in [0088] include the “duty cycle, peak rarefactional pressure, spatial peak pulse average intensity, and spatial peak time average intensity” and there is no disclosure nor suggestion in [0088] that the power parameters may also comprise “any combination of aforementioned power parameters”. Therefore, the claim remains rejected, the rejection has been updated to reflect applications remarks regarding the power parameters in [0088], and the rejection has been made final.
Rejections under 35 USC 103
Applicant’s arguments with respect to claim(s) 1 filed 02/28/2022 have been considered but are moot because the new ground of rejection the arguments do not apply to new references or the new combination of the references being used in the current rejection.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“control system” in claims 1 & 12; and
“control unit” in claim 9. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 9, 11-14, and 19-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Each of claims 1 and 12 recite a “control system” and claim 9 recites a “control unit” which invoke 35 U.S.C. 112(f) according to the analysis set forth above. There is no corresponding disclosed structure (requiring both computer hardware and the algorithm(s) necessary for accomplishing the claimed functions for computer-implemented 112(f) limitations). Applicant has therefore failed to comply with the written description requirement. See MPEP 2181(II)(B) and MPEP 2161.01(I).
Claims 9 & 11 are further rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  As such, the claim recites a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor.  Accordingly, the disclosure is not commensurate with the scope of the claim.
Claims 1-3, 9, 11-14, and 19-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites the phrase “wherein non-linearly varying at least one of the power parameters does not include non-linearly varying the frequency of the ultrasonic energy waves” in lines 8-10, while support could be found for driving parameters of the ultrasonic element are non-linearly varied to attain non-linear acoustic output (see [0007]); the ultrasound radiating members are driven by a series of pulses having peak power P or amplitude and duration τ, so that during these pulses, the ultrasound radiating members as driven at a certain frequency f as described above by the electrical current (see [0088]); that while nonlinear variance is preferred, in other arrangements it is anticipate that one or more of the power parameters can be varied in a linear manner either alone or combination with the nonlinear variance (see [0087]); peak power can be varied in a non-linear fashion by manipulating the pulse repetition frequency, the pulse duration τ (see [0089], [0092]-[0094], [0097]); the pulse amplitude, pulse width and pulse repetition frequency during each pulse can also be constant or varied in a non-linear fashion (see [0080], [0093]); the effect of nonlinearly varying acoustic pressure has been found by Applicant to enhance enzyme medicated thrombolysis by almost 1.9 times as compared to the application of substantially constant acoustic pressure. (see [0087]); that the parameters, which include, for example, peak rarefactional pressure, pr. In a sound wave, a positive acoustic pressure corresponds to compression, and a negative acoustic pressure corresponds to rarefaction may be held constant (see [0112]); and by using a certain pulse repetition frequency PRF and/or a certain pulse duration τ, the PRF remains substantially constant during the course of a treatment such that the PRF is varied linearly during the course of the treatment, while in another such modified embodiment the PRF is varied nonlinearly during the course of the treatment which include, but are not limited to, sinusoidal variations, exponential variations, and random variations (see [0092]), but support could not be found for the non-linearly varying at least one of the power parameters not including non-linearly varying the frequency of the ultrasonic energy waves. This raises doubt to regarding at the time the application was filed, if the applicant had possession of the claimed invention.
Claims 9 and 12 are also rejected for reciting the same and/or limitations outlined in the rejection of claim 1 above. 
Claims 2-3, 11, 13-14, and 19-21 are also rejected due to their dependency on the corresponding independent claim in light of the above rejection of independent claims 1, 9, or 12.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 9-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the phrase “and a control system configured to generate power parameters that drive the at least one ultrasonic element to generate ultrasonic energy waves”, “a physiological parameter of the at least one ultrasonic element”, and “wherein non-linearly varying at least one of the power parameters does not include non-linearly varying the frequency of the ultrasonic energy waves” in lines 4-5 & 7-10, which renders the claim indefinite because it unclear how the frequency of the ultrasonic energy waves is not linearly varied, as the specification discloses the parameters for driving the ultrasonic energy waves as being non-linearly varied so that the ultrasonic transducers are driven at a certain frequency above the electrical current, see [0007] of the specification discloses “The driving parameters of the ultrasonic element are non-linearly varied to attain non-linear acoustic output” and in [0088] “the ultrasound radiating members” are “driven” by “a series of pulses 2000 having peak power P or amplitude and duration τ” so that “[d]uring these pulses 2000, the ultrasound radiating members as driven at a certain frequency f as described above by the electrical current”. It is also unclear how the physiological parameter can present measured value “of an” ultrasound transducer, as physiological parameters are understood by those skilled to be associated with living things rather than with a nonliving transducer.
Claim 1 set forth the 112(f)-invoking term “control system”. A claim with a term that invokes 112(f) is interpreted as requiring the structure disclosed in the specification as corresponding to that term.  In the present application, there is no disclosure of any corresponding structure.  The “control system” is only shown as black box 100 in figure 1.  It is described in the specification only in terms of the function it performs.  It appears, though it is not clear, that this is a computer-implement function.  It is not clear from the disclosure if the “system” that performs the “control” in order to “generate power parameters that drive the at least one ultrasonic element to generate ultrasonic energy” is only software (in which case it cannot invoke 112f), is hardware only, or if it is a combination of hardware and software.  No algorithm is provided for performing all the claimed functions, which is required when invoking 112(f) for computer-implemented means-plus-function limitations.  Consequently, not only is it unclear if 112(f) can be/is being invoked, but it is also impossible to determine the scope of the claim because of the lack of disclosure of corresponding structure.  
Claims 9 and 12 are also rejected for reciting the same and/or limitations outlined in the rejection of claim 1 above. 
Claims 2-3, 11, 13-14, and 19-21 are also rejected due to their dependency on the corresponding independent claim in light of the above rejection of independent claims 1, 9, or 12.
Claim 2 recites the phrase “duty cycle, peak rarefactional pressure, spatial peak pulse average intensity, and spatial peak time average intensity” and “the at least one physiological parameter comprises one of…” in lines 1-5, which renders the claim indefinite because there is no disclosure the power parameters comprise at least one of duty cycle, peak rarefactional pressure, spatial peak pulse average intensity, and spatial peak time average intensity are determined from one of the expressly disclosed power parameters. It is also unclear if the duty cycle, peak rarefactional pressure, spatial peak pulse average intensity, and spatial peak time average intensity are non-linearly varied since [0088] there is no disclosure of duty cycle, peak rarefactional pressure, spatial peak pulse average intensity, and spatial peak time average intensity being non-linearly varied as claimed. Additionally, claim 2 further limits the power parameters to include the pulse repetition frequency, which is unclear as the power parameters in claim 1, from which claim 2 is dependent, recite that the power parameters are non-linearly varied and do not include varying the frequency of the ultrasonic energy waves. 
Further, it is unclear if the at least one physiological parameter in claim 2 refers to the physiological parameter of the at least one ultrasound element recited in claim 1, on which claim 2 is dependent from, as the at least one physiological parameter including one of mechanical index as described in the specification [0127] from the PG pub for this application as being a “relative indicator of the potential for mechanical bioeffects, particularly cavitation” and the at least one physiological parameter of a soft tissue thermal index as being “the ratio of total acoustic power to the acoustic power required to raise tissue temperature by 1° C” being measured in the patient.
Claim 13 is also rejected for reciting the same and/or similar limitations outlined in the rejection of claim 2 above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-3 and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Tachibana et al. (US5720710, hereafter “Tachibana”), in view of Rule et al. (US20050137520, hereafter “Rule”). 
Regarding claim 1, Tachibana discloses an ultrasound catheter system (FIG. 4, col. 3, lines 16-17 discloses an ultrasound catheter) comprising:
a catheter having at least one ultrasonic element (col. 3, lines 15-17), wherein the catheter is configured to be advanced to a treatment site in a patient's vascular system (col. 1, lines 29-31 the catheter is inserted into the patient’s body, as col. 2, lines 1-4 as the ultrasonic imaging evaluates the stiffness, density and composition of a thrombus, it is clear the ultrasonic device is inserted into the vascular system of the patient in order to make this evaluation); and
a control system configured to generate power parameters that drive the at least one ultrasonic element to generate ultrasonic energy waves (FIGS. 4 and 5 depict controlling circuitry and the random changes to the frequency of the signal supplied to the amplifier 4 going to the ultrasonic oscillation element 5);
wherein the control system is configured to implement a non-linear protocol in a control routine to vary non-linearly* at least one of the power parameters** and a physiological parameter of the at least one ultrasonic element (see abstract which discloses that the controller generates a frequency that randomly changes. Random changing is non-linear, and the frequency of the ultrasound wave is a power parameter. Please note that currently the claim language does not require a specific power parameter. With regards to the physiological parameter, since the frequency is being randomly varied, it also randomly varies a physiological parameter such as both the mechanical index and the soft tissue thermal index. These will both vary randomly as the frequency is randomly varied, as Applicant's specification discloses that the equations used to calculate both the mechanical index and the soft tissue index both depend on the frequency being used. Thus, since the frequency is being varied randomly, both the mechanical index and the soft tissue index will vary randomly as well); but does not explicitly disclose wherein non-linearly varying at least one of the power parameters does not include non-linearly varying the frequency of the ultrasonic energy waves.
However, in the same field of endeavor, Rule teaches wherein non-linearly varying at least one of the power parameters does not include non-linearly varying the frequency of the ultrasonic energy waves ([0126] the ultrasound radiating member 1124 is selected to produce ultrasonic energy at a frequency adapted for a particular application. Suitable frequencies of ultrasonic energy, see table in [0157] which the frequency value is at 2.1MHz).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the system disclosed by Tachibana with the non-linear variation at least one of the power parameters not including the non-linear variation of the frequency of the ultrasonic energy waves as taught by Rule so that the ultrasonic energy emitted from the catheter is emitted at suitable predefined frequencies so that when the ultrasonic energy is applied together with therapeutic compound, the particular ultrasonic frequency allows the therapeutic compound to pass through the membrane of the target site in order to partially or entirely sufficiently dissolve a thrombus located at the target site. Therefore, it is advantageous to select the ultrasonic frequencies for optimum membrane properties including the porosity to be the ultrasound-controllable depending on the particular target site and specific therapeutic agent being used ([0135], [0142], [0148] of Rule).
*the term “non-linearly” of the limitation has been interpreted to mean “randomly or pseudo randomly” as defined by the applicant in [0087] of the PG Pub for this application. 
** the term “power parameters” of the limitation has been interpreted to mean “acoustic parameters such as peak power, pulse width, pulse repetition frequency and frequency or any combination of them” and “peak rarefactional pressure, pr” as defined by the applicant in abstract, [0097], & [0112] of the PG Pub for this application.
Regarding claim 2,  modified Tachibana, in view of Rule, substantially discloses all the limitations of the claimed invention, specifically, Tachibana discloses wherein the power parameters comprise at least one*** of peak power, pulse repetition frequency (see Abstract which discloses the random frequency of the ultrasound, and since the power emitted by the ultrasonic element is in part dependent on the frequency, the peak power will thus be one of the parameters that is non-linearly varied), and the at least one physiological parameter**** comprises at least one of mechanical index and soft tissue thermal index, or any combination of the aforementioned physiological parameter (since the frequency is being randomly varied, it also randomly varies a physiological parameter such as both the mechanical index and the soft tissue thermal index. These will both vary randomly as the frequency is randomly varied, as Applicant's specification discloses that the equations used to calculate both the mechanical index and the soft tissue index both depend on the frequency being used. Therefore, since the frequency is being varied randomly, both the mechanical index and the soft tissue index will vary randomly as well).
***the limitation has been interpreted in the alternative, requiring that the power parameters comprise only peak power; or requiring that the power parameters comprise only pulse repetition frequency; or requiring that the power parameters comprise only pulse width; or requiring that the power parameters comprise only duty cycle; or requiring that the power parameters comprise only pulse average acoustic power; or requiring that the power parameters comprise only time average acoustic power; or requiring that the power parameters comprise only peak rarefactional pressure; or requiring that the power parameters comprise only spatial peak pulse average intensity; or requiring that the power parameters comprise only spatial peak time average intensity.
****the limitation has been interpreted in the alternative, requiring that the physiological parameter comprises only mechanical index; or requiring that the physiological parameter comprises only soft tissue thermal index.
Regarding claim 3, modified Tachibana, in view of Rule, substantially discloses all the limitations of the claimed invention, specifically, Tachibana discloses wherein the at least one power parameter and the at least one physiological parameter are varied randomly between a maximum value and a minimum value (col. 4, lines 58-63 disclose an example in which a set of frequencies is used, having a maximum frequency (1200kHz) and a minimum (800kHz). col. 4, lines 60-63 disclose that the pulses of frequencies are varied in an arbitrary order, but they vary between the upper and lower limit. Since the power output by the ultrasonic element is dependent on the frequency, the power parameter, such as peak power, or even the frequency itself, is also varied randomly).
Regarding claim 19, modified Tachibana, in view of Rule, substantially discloses all the limitations of the claimed invention, specifically, Rule discloses wherein the control system is configured to implement the non-linear protocol while the at least one ultrasonic element is generating ultrasonic energy waves at a constant frequency ([0157] a constant average frequency of 2.1 MHz acoustic energy is employed).
Regarding claim 9, Tachibana discloses a control system for an ultrasound catheter comprising a control unit (FIGS.  4 and 5 depict controlling circuitry and the random changes to the frequency of the signal supplied to the amplifier 4 going to the ultrasonic oscillation element 5) configured to implement a non-linear* protocol in a control routine to non-linearly* vary a power parameter* and a physiological parameter** (abstract discloses that the controller generates a frequency that randomly changes. Random changing is non-linear, and the frequency of the ultrasound wave is a power parameter. Please note that currently the claim language does not require a specific power parameter. With regards to the physiological parameter, since the frequency is being randomly varied, it also randomly varies a physiological parameter such as both the mechanical index and the soft tissue thermal index. These will both vary randomly as the frequency is randomly varied, as Applicant's specification discloses that the equations used to calculate both the mechanical index and the soft tissue index both depend on the frequency being used. Therefore, since the frequency is being varied randomly, both the mechanical index and the soft tissue index will vary randomly as well) of an ultrasonic element of an ultrasonic catheter (col. 3, lines 15-17), wherein the power parameter comprises at least one** of peak power, pulse repetition frequency (see Abstract which discloses the random frequency of the ultrasound, and since the power emitted by the ultrasonic element is in part dependent on the frequency, the peak power will thus be one of the parameters that is non-linearly varied), and the at least one physiological parameter*** comprises at least one of mechanical index and soft tissue thermal index, or any combination of the aforementioned physiological parameter (since the frequency is being randomly varied, it also randomly varies a physiological parameter such as both the mechanical index and the soft tissue thermal index. These will both vary randomly as the frequency is randomly varied, as Applicant's specification discloses that the equations used to calculate both the mechanical index and the soft tissue index both depend on the frequency being used. Therefore, since the frequency is being varied randomly, both the mechanical index and the soft tissue index will vary randomly as well), but does not explicitly disclose an energy source nor wherein non-linearly varying the power parameter does not include non-linearly varying the frequency of an ultrasound wave generated by the ultrasonic element.
However, in the same field of endeavor, Rule teaches an ultrasonic catheter connected to an energy source ([0070] a voltage source 102 comprises a negative terminal 10 is connected to common wire 108, which connects the five groups G1-G5 of ultrasound radiating members 40 in series, the voltage source also comprises a positive terminal 104 which is connected to a plurality of lead wires 110, which each connect to one of the five groups G1-G5 of ultrasound radiating members 40), wherein non-linearly varying at least one of the power parameters does not include non-linearly varying the frequency of the ultrasonic energy waves ([0126] the ultrasound radiating member 1124 is selected to produce ultrasonic energy at a frequency adapted for a particular application. Suitable frequencies of ultrasonic energy, see table in [0157] which the frequency value is at 2.1MHz).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the system disclosed by Tachibana with the ultrasonic catheter being connected to an energy source and the non-linear variation at least one of the power parameters not including the non-linear variation of the frequency of the ultrasonic energy waves as taught by Rule to provide a power source within the control system for each group of transducers so each group can be individually turned on or off, or can be driven with an individualized power so that the ultrasonic energy emitted from the catheter is emitted at suitable predefined frequencies so that when the ultrasonic energy is applied together with therapeutic compound, the particular ultrasonic frequency allows the therapeutic compound to pass through the membrane of the target site in order to partially or entirely sufficiently dissolve a thrombus located at the target site. Therefore, it is advantageous to select the ultrasonic frequencies for optimum membrane properties including the porosity to be the ultrasound-controllable depending on the particular target site and specific therapeutic agent being used ([0076], [0135], [0142], [0148] of Rule).
*see notes in claim 1.
***see notes in claim 2.
****see notes in claim 2.
Regarding claim 11, Tachibana discloses wherein the power parameter and the physiological parameter is configured to be varied randomly between a maximum value and a minimum value (col. 4, lines 58-63 disclose an example in which a set of frequencies is used, having a maximum frequency (1200kHz) and a minimum (800kHz). col. 4, lines 60-63 disclose that the pulses of frequencies are varied in an arbitrary order, but they vary between the upper and lower limit. Since the power output by the ultrasonic element is dependent on the frequency, the power parameter, such as peak power, or even the frequency itself, is also varied randomly).
Regarding claim 20, modified Tachibana, in view of Rule, substantially discloses all the limitations of the claimed invention, specifically, Rule discloses wherein the further comprising a feedback control system (illustrated as 68 in FIG. 10) including a plurality of temperature sensors (illustrated as 20 in FIG. 10), the feedback control system configured to monitor each temperature sensor independently ([0091], [0094] the temperature at each independently wired temperature sensor 20 is accordingly determined independently by the temperature measurement device 76) and adjust an output power of the energy source based on measured temperatures of the plurality of temperature sensors ([0092] each temperature sensor 20 to be monitored and the processing unit 78 receives each determined temperature from the temperature measurement device 76. The determined temperature can then be displayed to the user at the user interface and display 80 which allows the output power of the energy source 70 to be adjusted accordingly).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the system disclosed by modified Tachibana with the feedback control system which includes a plurality of temperature sensors that are monitored independently by the feedback control system so that based on measured temperatures of the plurality of temperature sensors, the output power of the energy source may be adjusted as taught by Rule so that safety logic may determine either when the temperature control signal is above a particular level, the power supplied to a particular group of ultrasound radiating members may be preferably reduced in response to that temperature control signal or exceeded a safety threshold when a different a temperature control signal which causes the power circuits to stop the delivery of energy from the energy source to that particular group of ultrasound radiating members. Alternatively, or useable together with the safety feature, when the temperature control signal is below a particular level, the power supplied to a particular group of ultrasound radiating members is preferably increased in response to that temperature control signal in order to achieves or optimizes the desired flow of ultrasonic energy (]00096]-[0097] of Rule).
Regarding claim 12, Tachibana discloses an ultrasound therapeutic system comprising:
an ultrasonic delivery device having at least one ultrasonic element (col. 3, lines 15-17); and
a control system (FIGS. 4 and 5 depict controlling circuitry and the random changes to the frequency of the signal supplied to the amplifier 4 going to the ultrasonic oscillation element 5) configured to generate power parameters that drive the at least one ultrasonic element to generate ultrasonic energy waves (col. 1, lines 29-34),
wherein the control system is configured to implement a non-linear protocol in a control routine to vary non-linearly* at least one of the power parameters** and a physiological parameter of the at least one ultrasonic element (see abstract which discloses that the controller generates a frequency that randomly changes. Random changing is non-linear, and the frequency of the ultrasound wave is a power parameter. Please note that currently the claim language does not require a specific power parameter. With regards to the physiological parameter, since the frequency is being randomly varied, it also randomly varies a physiological parameter such as both the mechanical index and the soft tissue thermal index. These will both vary randomly as the frequency is randomly varied, as Applicant's specification discloses that the equations used to calculate both the mechanical index and the soft tissue index both depend on the frequency being used. Thus, since the frequency is being varied randomly, both the mechanical index and the soft tissue index will vary randomly as well); but does not explicitly disclose wherein non-linearly varying at least one of the power parameters does not include non-linearly varying the frequency of the ultrasonic energy waves.
However, in the same field of endeavor, Rule teaches wherein non-linearly varying at least one of the power parameters does not include non-linearly varying the frequency of the ultrasonic energy waves ([0126] the ultrasound radiating member 1124 is selected to produce ultrasonic energy at a frequency adapted for a particular application. Suitable frequencies of ultrasonic energy, see table in [0157] which the frequency value is at 2.1MHz).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the system disclosed by Tachibana with the non-linear variation at least one of the power parameters not including the non-linear variation of the frequency of the ultrasonic energy waves as taught by Rule so that the ultrasonic energy emitted from the catheter is emitted at suitable predefined frequencies so that when the ultrasonic energy is applied together with therapeutic compound, the particular ultrasonic frequency allows the therapeutic compound to pass through the membrane of the target site in order to partially or entirely sufficiently dissolve a thrombus located at the target site. Therefore, it is advantageous to select the ultrasonic frequencies for optimum membrane properties including the porosity to be the ultrasound-controllable depending on the particular target site and specific therapeutic agent being used ([0135], [0142], [0148] of Rule).
*see notes in claim 1.
**see notes in claim 1.
Regarding claim 13, modified Tachibana, in view of Rule, substantially discloses all the limitations of the claimed invention, specifically, Tachibana discloses wherein the power parameters comprise at least * of peak power, pulse repetition frequency (see Abstract which discloses the random frequency of the ultrasound, and since the power emitted by the ultrasonic element is in part dependent on the frequency, the peak power will thus be one of the parameters that is non-linearly varied), and the at least one physiological parameter** comprises at least one of mechanical index and soft tissue thermal index, or any combination of the aforementioned physiological parameter (since the frequency is being randomly varied, it also randomly varies a physiological parameter such as both the mechanical index and the soft tissue thermal index. These will both vary randomly as the frequency is randomly varied, as Applicant's specification discloses that the equations used to calculate both the mechanical index and the soft tissue index both depend on the frequency being used. Therefore, since the frequency is being varied randomly, both the mechanical index and the soft tissue index will vary randomly as well).
***see notes in claim 2.
****see notes in claim 2.
Regarding claim 14, modified Tachibana, in view of Rule, substantially discloses all the limitations of the claimed invention, specifically, Tachibana discloses wherein the at least one power parameter and the at least one physiological parameter are varied randomly between a maximum value and a minimum value (col. 4, lines 58-63 disclose an example in which a set of frequencies is used, having a maximum frequency (1200kHz) and a minimum (800kHz). col. 4, lines 60-63 disclose that the pulses of frequencies are varied in an arbitrary order, but they vary between the upper and lower limit. Since the power output by the ultrasonic element is dependent on the frequency, the power parameter, such as peak power, or even the frequency itself, is also varied randomly).
Regarding claim 21, modified Tachibana, in view of Rule, substantially discloses all the limitations of the claimed invention, specifically, Rule discloses wherein the control system is configured to implement the non-linear protocol while the at least one ultrasonic element is generating ultrasonic energy waves at a constant frequency ([0157] a constant average frequency of 2.1 MHz acoustic energy is employed).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY J SHAFQAT whose telephone number is (571)272-4054. The examiner can normally be reached Monday-Friday 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.S./Examiner, Art Unit 3793                                             

/Ashley K Buran/Supervisory Patent Examiner, Art Unit 3793